Schlup v. Delo, 513 U.S. 298, 316 (1995). Therefore, we conclude that the
                 district court did not err by denying his petition. Accordingly, we
                              ORDER the judgment of the district court AFFIRMED. 2



                                                                                  , C.J.
                                                     Hardesty



                                                      —CaLer
                                                     Parraguirre
                                                                                       J.



                                                               t-cPc                   J.
                                                     Douglas




                 cc:   Hon. Louis Eric Johnson, District Judge
                       Richard William Peters
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




                       2 We  have reviewed all documents that appellant has submitted in
                 proper person to the clerk of this court in this matter, and we conclude
                 that no relief based upon those submissions is warranted. To the extent
                 that appellant has attempted to present claims or facts in those
                 submissions which were not previously presented in the proceedings
                 below, we have declined to consider them in the first instance.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e